DAVIS, Judge.
Joel Robert Witmer challenges the trial court order summarily denying his motions to correct illegal sentence, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and (b)(1). We treat Wit-mer’s challenge of the denial of his rule 3.800(b)(1) motion as an appeal of the 2004 sentence that resulted from the revocation of his probation and dismiss as moot that portion of the appeal that contests the length of his prison sentence. We affirm the remainder of the issues raised by Wit-mer without further comment.
Affirmed in part; dismissed in part.
CANADY and LaROSE, JJ., Concur.